Citation Nr: 0943923	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-20 694A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and 
Regional Office (RO) Center in Wichita, Kansas



THE ISSUES

1.  Whether an extension of time to file the substantive 
appeal pertaining to the denial of service connection for 
post-traumatic stress disorder (PTSD) was warranted.

2.  Entitlement to an effective date earlier than June 30, 
2006, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

This matter comes before the Board of Veterans Appeal (Board) 
on appeal from a rating decision of August 2007, which 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective June 30, 2006.  

In August 2009, the Veteran filed a claim for an increased 
disability rating for PTSD.  The RO has not yet had the 
opportunity to address this claim and it is referred for 
appropriate action upon the return of the Veteran's claims 
file.


FINDINGS OF FACT

1.  A VA psychiatrist rendered a diagnosis of PTSD on 
November 18, 2004; the Veteran filed a claim for service 
connection for PTSD on the same day.

2.  The Veteran filed a substantive appeal as to the denial 
of service connection for PTSD and a motion for extension of 
time to file a substantive appeal in June 2006, approximately 
one month after the time limit for filing a substantive 
appeal.

3.  The Veteran has shown good cause for filing his 
substantive appeal late.


CONCLUSIONS OF LAW

1.  An extension of time for filing the substantive appeal is 
warranted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.109(b) (2009).

2.  An effective date of November 18, 2004, for the grant of 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends an earlier effective date for the grant 
of service connection for PTSD is warranted.  In particular, 
he asserts that he was unable to file a timely appeal as to a 
May 2005 denial of that benefit on account of ill health.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of the first three elements with regard to his claim for 
entitlement to service connection for PTSD in a letter of 
March 2005, prior to the subsequent grant of service 
connection.  The Courts have held that once service 
connection is granted the claim is substantiated.  Thus, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  Regardless, the Veteran was provided information 
regarding ratings and effective dates in a March 2006 letter.

The Veteran has submitted VA and private medical records in 
support of his claims.  He has been provided with VA 
examinations pertinent to his PTSD.  He and his 
representative have presented relevant written argument in 
support of his claims.  Records from the Social Security 
Administration have not been obtained.  In light of the 
nature of this claim, involving an effective date, rather 
than a medical issue, and as the benefit sought is granted, 
the Board finds that this oversight is not material and no 
harm accrues to the Veteran.  We are satisfied that all 
relevant and obtainable evidence necessary to decide the 
issue presented has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

The Veteran filed a claim for entitlement to service 
connection for PTSD in November 2004.  According to the date 
stamp on the face of the claim, it was received on November 
18, 2004.  The RO issued a denial decision in May 2005 and 
the Veteran filed a prompt notice of disagreement in July 
2005.  The RO issued a Statement of the Case in February 
2006.  

In June 2006, the Veteran submitted a request for an 
extension of time to file his appeal to the Board.  In the 
request he specifically identified the PTSD claim and 
indicated that he wished to appeal the denial of service 
connection to the Board.  In support of this request, he 
submitted a statement detailing his various health problems 
beginning in 2005 through June of 2006, and asserting that he 
had been too impaired to file a timely appeal.  A handwritten 
note on this statement is signed by a physician and confirms 
the medical history provided by the Veteran.  The same 
physician provided a second note in December 2007, which 
reads as follows:  "Please be advised, in my opinion [the 
Veteran], secondary to his various medical conditions which 
have been previously detailed, was incapacitated and unable 
to follow up with the appeal process that he needed to have 
completed in early 2006 from February through May."

The RO denied the request for an extension of time to file 
the appeal.  The Veteran then filed a new claim for service 
connection for PTSD, which was granted in an August 2007 
rating decision.  An effective date of June 2006 was 
assigned, reflecting the date the new claim was received.  
The Veteran now contends that the denial of an extension of 
time to file his appeal was erroneous and that an effective 
date for service connection for PTSD reflecting his initial 
claim for that benefit should be assigned.

Analysis

Governing regulation provides that a substantive appeal must 
be filed within sixty days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

Time limits within which claimants are requested to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action 
required of the claimant must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
38 C.F.R. § 3.109(b).

In addition to the doctors' statements set forth above, as to 
the Veteran's incapacity between February 2006 and June 2006, 
the Board notes that the record contains additional 
information pertaining to his mental state.  The report of an 
August 2007 VA psychological examination includes the 
examining psychologist's conclusion that the Veteran is 
unable to manage his financial paperwork on his own, "due to 
his physical limitations, the cognitive effects of his pain 
medications, and his tendency to become dysfunctional when 
depressed."  

Upon review of the entire evidence of record, the Board finds 
that the Veteran's June 2006 request for extension of time to 
file his appeal to the Board also functioned as the 
substantive appeal, as he specifically identified the PTSD 
claim and indicated that he wished to appeal the denial of 
service connection for PTSD to the Board.  We also find that 
the Veteran presented good cause for his request to be 
granted.  The two doctor's statements to the effect that he 
was impaired during the time frame when he should have filed 
his appeal along with the VA examiner's statement that the 
Veteran is unable to manage his own finances due to physical 
and cognitive limitations along with depression convince the 
Board that the Veteran had good cause for not filing his 
substantive appeal before May 2006.  The fact that he did 
file the substantive appeal one month later in June 2006 
tends to show that he was not neglecting his appeal, but was 
attentive to it.  Additionally we note the holding of the 
Court of Appeals for Veterans Claims (Court) in a recent case 
that the time limits for filing a substantive appeal are not 
determinative of jurisdiction and that the VA may waive any 
issue of timeliness in the filing of a substantive appeal, 
either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection, governing regulation provides that the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  All effective date determinations must be based 
upon the facts found, unless otherwise specifically provided.  
38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

As the Board has now effectively granted the Veteran's 
request for an extension of time to file his substantive 
appeal, the effective date for the grant of service 
connection must be the later of the date of his claim or the 
date entitlement arose.  Review of his VA medical records 
reveals an initial psychiatric diagnosis of PTSD on November 
18, 2004.  His claim for service connection for PTSD was 
received the same day.  Therefore, the Board holds that the 
appropriate effective date for the grant of service 
connection for PTSD is November 18, 2004.  To this extent the 
Veteran's appeal for an earlier effective date is granted. 


ORDER

An effective date of November 18, 2004, for the grant of 
service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


